Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretations

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The amended instant claim 1 recites “generating modifications to be made to the first arch device to conform the first arch device to the model”.  Additionally, the applicant further recites in claim 6, the step of “display, using a display screen, visual data illustrating the modifications.”  Therefore, the examiner interprets that the generated modification is between the digital model and the first arch device that is created on display screen using a computer system.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ojeiku C Aisiku (Registration No. 71,180) on 11/05/2021.

	An amendment to claim 1 was made.  The application has been amended as follows:
	
In the claims:

Claim 1 (Amended): 
	 A method for forming a denture, comprising: 
adapting a denture form device to conform to a shape and fit of a patient’s mouth; 
generating, using the adapted denture form device, a model of the patient’s mouth; 
selecting, based on the model, a first arch device from a plurality of arch devices, wherein the first arch device comprises a arch-shaped first base and a plurality of teeth coupled to first base; 
generating modifications to be made to the first arch device to conform the first arch device to the model; 
adapting the first arch device based on the modifications; and 
generating, based on the model and the adapted first arch device, a denture base.



Allowable Subject Matter

	Claims 1-11 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Fisker (US Patent Application Publication Number 2014/0051037 A1) teaches a method for providing a model of a structure of a denture (including the corresponding dental arch), the method comprising the steps of obtaining a first 3D representation of at least a part of a preliminary model of the denture (para. [0004-0005]), which would overcome, and remedy the cumbersome process of making a denture, that would generally take several attempts and two to six weeks to get the denture made, which is neither user friendly nor customizable (para. [0003]). Fisker teaches that the method starts with crafting the preliminary model of the denture, which typically is hand crafted by a dentist or a dental technician based on e.g. a gypsum model (equivalent to denture form device) of the patient's maxillary and mandibular arches (para. [0023]). The preliminary model of the denture may be a try-in denture, a diagnostic wax-up, a temporary denture etc. (para. [0023]). Frisker also teaches that consequently, it is also advantageous to model the structure for the denture  (can be virtually provided and designed based on obtaining a preliminary model of a denture), such as by 3D scanning, and obtaining the patient's dental arch comprising implants of the patient, also such as by 3D scanning (para. [0008]).  Frisker also teaches to manually adapting 
 
Pacinelli (US Patent Application Publication Number 2014/0180643 A1) teaches to provide a computer-implemented method for selecting a dental prosthetic that includes the step of matching a set of unique features and measurements with a plurality of sets of predetermined identification features (para. [0025]), which is performed by use of selection system containing program content executable by a processor, and the program content including executable instructions that would cause the computer to match said set of unique features and measurements with a plurality of sets of predetermined identification features (para. [0033]). Pacinelli further teaches that according to an embodiment of the invention, there is provided, a computer-implemented method for selecting a denture (element 12), which comprises of entering a set of unique features and measurements of a person into a computer (element 18); selecting a set of predetermined identification features from a database, in accordance with a predetermined algorithm; and providing a denture from a set of available dentures that fits closest to the model requirement (para. [0048]). Therefore, Pacinelli fails to explicitly teach the use of plurality of arch devices to select from during the selection process.

Additionally, Schneider (US Patent Application Publication Number 2004/0248065 A1) teaches the concept of modification of the denture, as the dentures are tried on the patient for a better fit (abstract).  Schneider teaches artificial dentures, that are formed from molded arch, 

	However, the closest prior art of references (of record) do not teach or fairly suggest the subject matter of the independent claim 1, especially with the combination of the following limitation:
	
“selecting, based on the model, a first arch device from a plurality of arch devices, wherein the first arch device comprises a arch-shaped first base and a plurality of teeth coupled to first base;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742